DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 and 03/15/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (NPL titled: GAN-OPC: Mask Optimization with Lithography-guided Generative Adversarial Nets). 
 	As to independent claim 1, Yang discloses a model training method (a generative adversarial network (GAN) model for mask optimization – see abstract), comprising: obtaining a first image (Target – see Fig. 4); masking at least one region in the first image to obtain a masked image (groundtruth mask of each sampled target image is obtained from OPC tools – see section 3.3, [p][003]); inputting the masked image to a first model (generator – see Fig. 4) to obtain a first generated image (output mask image – see Fig 4); training the first model according to the first generated image and the first image (generator accepts random vectors z ∼ pz as the input and generates samples G(z;Wд ) that follows some distribution pд, where G is a convolutional neural networks parameterized by Wд.- see section 3, [p][001]); training a second model according to the first generated image and the first image (our combined input ensures that the discriminator will make positive prediction if and only if the generated mask is much close to the ground truth, which also helps train the
generator better – see section 3.3, [p][003]); and completing the training for the first model when the first model is trained to a first condition  and the second model is trained to a second condition (see Algorithm 1 – where the training stops when the condition Wд ← Wд −λmΔWд; Wd ← Wd −λm ΔWd is met for the generator and discriminator).

 	As to claim 2, Yang teaches the model training method, wherein the step of training the first model to the first condition comprises: adjusting a plurality of first weights in the first model, so that a loss function value calculated according to the first generated image and the first image is a minimum value (see equation 9 – see section 3.3).
 		
 	As to claim 5, Yang teaches the model training method, further comprising: inputting a to-be-detected image to the trained first model to obtain a second generated image (output mask from generator – see Fig 4); and identifying a specific region in the to-be-detected image according to the to-be-detected image and the second generated image (see section 3.1, [p][002] - the encoder is a stacked convolutional architecture that performs hierarchical layout feature abstractions and the decoder operates in an opposite way that predicts the pixel-based mask correction with respect to the target based on key features obtained from the encoder).

 	As to claim 7, Yang teaches the model training method, wherein the first model is an auto encoder and the second model is a guess discriminator (see Fig 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: GAN-OPC: Mask Optimization with Lithography-guided Generative Adversarial Nets) in view of Richter et al (NPL titled: Deep Learning Based Fault Correction in 3D Measurements of Printed Circuit Boards).
 	As to claim 3, Yang teaches the model training method, wherein the step of training the second model to the second condition comprises: adjusting a plurality of second weights in the second model, so that a loss function value calculated according to a plurality of combinations of the first generated image and the first image is a maximum value (see equation 7 – section 3); however, Yang does not expressly disclose wherein a sequence of the first generated image and the first image is different in each of the plurality of combinations.
 	Richter discloses a PCB inspection method including wherein a sequence of the first generated image and the first image is different in each of the plurality of combination (see section III, subsection B, [p][003] – where random patches are cropped). 
Yang & Richter are combinable because they are from directed to printed circuit board inspection.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have incorporated the PCB inspection method of Richter as a modification to the mask optimization of Yang.
The suggestion/motivation for doing so would have been to use deep neural
network models to detect and repair such defects reliable (see abstract). Therefore, it would have been obvious to combine Richter with Yang to obtain the invention as specified in claim 3.

 	As to claim 4, Yang teaches the model training method, wherein in the step of obtaining the first image, the model training method further comprises: obtaining raw data [note that the raw image here is interpreted as unprocessed captured image data - - see [p][0029] of published Spec] (see section 1, [p][003] – input image of Yang); and however, Yang does not expressly disclose cutting the raw data to obtain the first image.
 	Richter discloses a PCB inspection method including cutting the raw data to obtain the first image (data was cropped to the part of the solder joint – see section III, subsection C, [p][002]). Therefore combining Richter and Yang would meet the claim limitations for the same reasons as previously discussed in claim 3. 

 	As to claim 6, Yang does not teach the model training method, wherein the specific region is a flawed region, and the step of identifying the specific region in the to-be-detected image according to the to-be-detected image and the second generated image comprises: subtracting the to-be-detected image and the second generated image from each other to identify the flawed region.
 	Richter discloses a PCB inspection method including wherein the specific region is a flawed region, and the step of identifying the specific region in the to-be-detected image according to the to-be-detected image and the second generated image comprises: subtracting the to-be-detected image and the second generated image from each other to identify the flawed region (“assumed faulty data is fed into the model and the output is subtracted from the input. A threshold operation is applied to the difference image to indicate the location of pixels where the prediction is vastly deviant from
the observation. depending on the chosen threshold the defects are not marked perfectly, often including some pixels adjacent to the actual defect” - see section III, subsection C, [p][002]). Therefore combining Richter and Yang would meet the claim limitations for the same reasons as previously discussed in claim 3

Claims 8-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (NPL titled: Deep Learning Based Fault Correction in 3D Measurements of Printed Circuit Boards) in view of Phan et al (US Patent No. 11410891B2). 
 	As to independent claim 8, this claims differs from claim 1 only in that claim 1 is method whereas claim 8 is electronic device with the elements an input circuit and a processor additively recited. Yang does not expressly disclose an input circuit and a processor.
 	Phan discloses an anomaly detection system including an input circuit (1560 – see Fig 16) and a processor (1620 – see Fig 16).
 Yang & Phan are combinable because they are from directed to printed circuit board inspection.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have incorporated the anomaly detection system of Phan into the mask optimization of Yang as modified by Richter.
The suggestion/motivation for doing so would have been for anomaly detection and remedial recommendation techniques for improving the quality and yield of microelectronic products (see col 1, lines 6-10). Therefore, it would have been obvious to combine Phan with Yang  to obtain the invention as specified in claim 8.
 	
 	As to claim 9, Yang teaches the electronic device, wherein the step of training the first model to the first condition comprises: adjusting a plurality of first weights in the first model, so that a loss function value calculated according to the first generated image and the first image is a minimum value (see equation 9 – see section 3.3).

	As to claim 12, Yang teaches the electronic device, further comprising: inputting a to-be-detected image to the trained first model to obtain a second generated image (output mask from generator – see Fig 4); and identifying a specific region in the to-be-detected image according to the to-be-detected image and the second generated image (see section 3.1, [p][002] - the encoder is a stacked convolutional architecture that performs hierarchical layout feature abstractions and the decoder operates in an opposite way that predicts the pixel-based mask correction with respect to the target based on key features obtained from the encoder).

 	As to claim 14, Yang teaches the electronic device, Yang teaches the model training method, wherein the first model is an auto encoder and the second model is a guess discriminator (see Fig 4).
 
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL titled: GAN-OPC: Mask Optimization with Lithography-guided Generative Adversarial Nets) in view of Phan et al (US Patent No. 11410891B2) as applied to claim 8 above further in view of Richter et al (NPL titled: Deep Learning Based Fault Correction in 3D Measurements of Printed Circuit Boards).
 	As to claim 10, Yang teaches the electronic device, wherein the step of training the second model to the second condition comprises: adjusting a plurality of second weights in the second model, so that a loss function value calculated according to a plurality of combinations of the first generated image and the first image is a maximum value (see equation 7 – section 3); however, the combination of Yang and Phan as a whole does not expressly disclose wherein a sequence of the first generated image and the first image is different in each of the plurality of combinations.
 	Richter discloses a PCB inspection system including wherein a sequence of the first generated image and the first image is different in each of the plurality of combination (see section III, subsection B, [p][003] – where random patches are cropped). 
Yang, Phan & Richter are combinable because they are from directed to printed circuit board inspection.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have incorporated the PCB inspection system of Richter into the mask optimization of Yang as modified by Phan.
The suggestion/motivation for doing so would have been to use deep neural
network models to detect and repair such defects reliable (see abstract). Therefore, it would have been obvious to combine Richter with Yang as modified by Phan to obtain the invention as specified in claim 10.

 	As to claim 11, Yang teaches the electronic device, wherein in the step of obtaining the first image, the model training method further comprises: obtaining raw data [note that the raw image here is interpreted as unprocessed captured image data - - see [p][0029] of published Spec] (see section 1, [p][003] – input image of Yang); and however, the combination of Yang and Phan as a whole  does not expressly disclose cutting the raw data to obtain the first image.
 	Richter discloses a PCB inspection method including cutting the raw data to obtain the first image (data was cropped to the part of the solder joint – see section III, subsection C, [p][002]). Therefore combining Richter, Phan and Yang would meet the claim limitations for the same reasons as previously discussed in claim 10. 

 	As to claim 13, the combination of Yang and Phan as a whole does not teach the electronic device, wherein the specific region is a flawed region, and the step of identifying the specific region in the to-be-detected image according to the to-be-detected image and the second generated image comprises: subtracting the to-be-detected image and the second generated image from each other to identify the flawed region.
 	Richter discloses a PCB inspection system including wherein the specific region is a flawed region, and the step of identifying the specific region in the to-be-detected image according to the to-be-detected image and the second generated image comprises: subtracting the to-be-detected image and the second generated image from each other to identify the flawed region (“assumed faulty data is fed into the model and the output is subtracted from the input. A threshold operation is applied to the difference image to indicate the location of pixels where the prediction is vastly deviant from
the observation. depending on the chosen threshold the defects are not marked perfectly, often including some pixels adjacent to the actual defect” - see section III, subsection C, [p][002]). Therefore combining Richter, Phan and Yang would meet the claim limitations for the same reasons as previously discussed in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
 	MacNaughton et al (Pub No.: US20130310966A1) discloses method and device for using substrate geometry to determine optimum substrate analysis sampling. 
.   	Adel al (US Patent No.: US9116442B2) discloses Feedforward/feedback litho process control of stress and overlay. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        November 15, 2022